- This is converted by Appatura JOHN HANCOCK INVESTMENT TRUST 601 Congress Street Boston, MA 02210 April 27, 2017 VIA EDGAR TRANSMISSION U.S. Securities and Exchange Commission treet, N.E. Washington, DC 20549 RE: John Hancock Investment Trust (the “Trust”), on behalf of: John Hancock Balanced Fund, John Hancock Disciplined Value International Fund, John Hancock Emerging Markets Equity Fund, John Hancock Enduring Assets Fund, John Hancock ESG All Cap Core Fund, John Hancock ESG International Equity Fund, John Hancock ESG Large Cap Core Fund, John Hancock Fundamental Large Cap Core Fund, John Hancock Global Focused Strategies Fund, John Hancock Global Real Estate Fund, John Hancock Seaport Fund, John Hancock Small Cap Core Fund, and John Hancock Value Equity Fund (collectively, the “Funds”) File Nos. 002-10156; 811-00560 Ladies and Gentlemen: On behalf of the Trust, transmitted for filing pursuant to Rule 497 under the Securities Act of 1933, as amended, are exhibits containing interactive data format risk/return summary information for the Funds. The interactive data files included as exhibits to this filing relate to the prospectus supplement filed with the Securities and Exchange Commission on April 10, 2017 on behalf of the Funds pursuant to Rule 497(e) (Accession No. 0001133228-17-002186), each of which is incorporated by reference into this Rule 497 Document. If you have any questions or comments, please call me at (617) 663-4311. Sincerely, /s/ Thomas Dee Thomas Dee Assistant Secretary Exhibit Index EX-101.INS XBRL Instance Document EX-101.SCH XBRL Taxonomy Extension Schema Document EX-101.CAL XBRL Taxonomy Extension Calculation Linkbase Document EX-101.DEF XBRL Taxonomy Extension Definition Linkbase Document EX-101.LAB XBRL Taxonomy Extension Labels Linkbase Document EX-101.PRE XBRL Taxonomy Extension Presentation Linkbase Document
